Citation Nr: 1125309	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  06-20 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 Regional Office (RO) in St. Petersburg, Florida rating decision, which denied the Veteran's application for TDIU.

In June 2007, the Veteran appeared before the undersigned at a Travel Board hearing at the St. Petersburg, Florida RO.  A transcript of the proceeding has been associated with the claims file.

The Veteran's case was remanded by the Board for additional development in September 2008 and March 2009.  The case is once again before the Board.


FINDINGS OF FACT

1.  The Veteran meets the percentage requirements for TDIU, as he has as single service-connected disability rated at 40 percent or more and a combined rating of 70 percent or more.

2.  The Veteran's service-connected disability does not preclude him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in August 2004, October 2006, May 2007, and May 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The letters informed the Veteran of what the evidence must show to establish entitlement to TDIU.  He was informed of what evidence he should submit and what VA would attempt to obtain on his behalf.  He was informed that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters further informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  In addition, the Veteran was provided with the evidence necessary to establish a total rating due to individual unemployability resulting from service connected disabilities.  In addition, several of the letters explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of TDIU.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and post-service VA treatment records are in the file.  In that regard, as directed by the March 2009 Board remand records pertaining to the Veteran's participation in VA's Vocational Rehabilitation Program were associated with the claims file.  In addition, pursuant to the March 2009 Board remand, records from the Social Security Administration (SSA) were obtained and associated with the claims file.  Post service medical records identified by the Veteran have been associated with the claims file, to the extent possible.  Furthermore, the Veteran does not claim there is additional evidence not of record that would help his claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  The RO provided the Veteran appropriate VA examinations in July 2004 and December 2004.  In addition, pursuant to the Board's April 2008 remand directives, the Veteran was afforded another VA examination in July 2008.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's service-connected disabilities and the affect these disabilities have on his employability.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the July 2008 VA examination, the association of VA treatment records, vocational rehabilitation records, and SSA records, as well as the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its April 2008 and March 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In this case, the Board notes that the Veteran's service-connected disabilities include a 50 percent rating for migraine headaches, a 20 percent rating for degenerative disc disease of the spine (encompassing problems with his pelvis), a 10 percent rating for residuals of left knee strain, a 10 percent rating for residuals of right knee strain, and a 10 percent rating for vertigo.  His combined rating is 70 percent.  Therefore, the Veteran's service-connected disabilities meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.

The Veteran asserts that his service-connected migraine disability is the primary cause of his asserted unemployability, but also contends that the other service-connected disabilities contribute in rendering him less able to perform work duties at the standards he sets for himself.  In that regard, the Veteran has consistently reported approximately two to four headaches per week, lasting on average from ninety minutes to six hours each.  The Veteran states that because his migraines occur at random and due to his regular medical treatment appointments at VA it is impossible to schedule employment interviews.  

The Veteran was afforded a VA examination in July 2003 shortly before his separation from service.  At that time, the Veteran reported chronic low back pain, migraine headaches occurring two to three times per week, dizziness, and bilateral knee pain.  On examination, the Veteran had limited extension and bilateral lateral flexion of the thoracolumbar spine, but otherwise normal motion.  He had full range of motion of the bilateral knees, but there was noted popping.  The diagnoses, in relevant part, were lower back strain, migraine headaches, vertigo, and early arthritis of the knees.  The examiner opined that with fatigue and flare-ups the Veteran's range of motion would decrease 20 to 30 percent and his pain would increase 20 to 30 percent.

Thereafter, the Veteran received ongoing treatment with VA for these problems, including medication management.  Later in July 2003, the Veteran reported that nausea and photophobia accompanied his migraines.  In December 2003, the Veteran reported that his migraines were causing a problem with his college classes.  

The Veteran was afforded a VA examination in July 2004.  At that time, the Veteran reported vertigo occurring three to four times per week and lasting five to ten minutes.  He noted having fallen several times that year.  When the symptoms occurred, the Veteran was forced to sit down until they passed.  The Veteran reported past customer service and stock inventory experience, as well as some computer skills.  He currently was in college for social work.  As a result of his vertigo, the Veteran had given up sports, as well as fishing because it made him nauseated.  With respect to his back and pelvis problems, x-rays showed disc space narrowing at the L5-S1 level.  He reported flare-ups of pain that were 8 out of 10, that occurred three times per month, lasted several hours, and were brought on by exertion.  On examination, the Veteran was able to walk unaided.  He noted two incapacitating episodes in the previous year due to back pain that lasted the remainder of the day.  The effect on his occupation was limitation on lifting to less than fifteen pounds and an inability to turn from side to side.  He had limitation of lumbar range of motion in all planes.  As to the bilateral knees, he reported pain, cracking, popping, swelling, and stiffness, but no instability, locking, lack of endurance, or incoordination.  The effect on his functioning was an inability to squat, run, or climb.  He also was unable to stand for longer than ten minutes.  On examination, he had full range of motion of the knees, with reported pain.  His gait was steady and he was able to stand.  

The Veteran was afforded another VA examination in December 2004.  As to the knees, the Veteran reported chronic pain that was aggravated by prolonged standing, walking, and using stairs.  He also noted periods of swelling, locking, and buckling.  Although he had been unemployed for the previous eleven months, at his prior job the Veteran had been required to lift, which required subsequent periods of sitting and walking due to knee pain.  He also had other employees perform his lifting duties when in pain.  He noted knee pains after walking more than one block or on extended sitting and standing.  The Veteran was not incapacitated by pain flare-ups, but did have flare-ups lasting up to two hours during which time the Veteran would lie down.  On examination there was right knee crepitus and bilateral patellar tenderness.  He had pain during range of motion testing of the right knee and slightly decreased flexion bilaterally.  As to his back and pelvic problems, he noted constant moderate back pain, aggravated by prolonged standing, sitting, bending, or lifting.  There was occasional radiation down the left lower extremity.  The back problems caused him to walk very deliberately and, when working, had prevented him from sitting for long periods of time or lifting heavy objects.  He noted flare-ups two to three times per month lasting several hours, but they were not incapacitating.  There was limitation of all ranges of motion of the lumbar spine, but no further decreased motion on repetition due to pain, fatigue, or lack of endurance.  As to his migraines, the Veteran reported three to four migraines per week lasting two to six hours, with associated nausea, photophobia, hyperacusis, and occasionally associated rhinitis.  He noted that he had left his last job because of migraines and that when the headaches occurred he had been forced to leave work.  The examiner's impressions were migraine headaches, lumbosacral disc disease, bilateral knee strain, and degenerative joint disease of both hips.

The Veteran continued to receive treatment for his disabilities.  In July 2005, the Veteran reported increased migraines following a change in medication.  Previously he had been experiencing three to four per month, but that since the change in medication he had been experiencing three to four per week.  In January 2006, the Veteran stated that he was unable to work, but conceded that a medical professional had not made that determination.  Later that month, the Veteran stated that he was experiencing more migraines and of greater intensity.  Over the next several months the Veteran noted increasing migraines on multiple occasions.  

The Veteran began the process of enrolling in the VA's Vocational Rehabilitation & Employment program in April 2006; however, the Veteran failed to attend three scheduled psychological evaluations in August 2006, September 2006, and November 2006, to ascertain cognitive and emotional issues related to his service-connected disabilities.

In November 2006, the Veteran was hospitalized for several days for psychiatric problems, including suicidal ideation.  At the time of admission, he tested positive for cocaine and alcohol, as well as admitting to use of marijuana.  

Due to his positive drug test at hospital admission, he was required to attend a substance abuse treatment program for continued enrollment in the Vocational Rehabilitation program, but he failed to do so.  Based on the Veteran's three missed appointments for psychological evaluation, the evidence of drug abuse, and the absence of evidence of enrollment in a substance abuse treatment program, his application for Vocational Rehabilitation & Employment services was suspended in January 2007.

The Veteran was afforded another VA examination in July 2008.  The examiner noted review of the claims file.  At that time, the Veteran stated that his migraines had started to worsen about one year previously, in both number and intensity.  The examiner detailed two September 2006 VA treatment records noting improving migraines and a March 2006 note stating that the migraines were stable.  Currently, the Veteran reported three migraines per week with pain that initially was 10 out 10 and then decreased in intensity, lasting from 90 minutes to forty-eight hours, with the average lasting from three and a half to four hours.  He stated that the headaches were prostrating the entire time and that he would lie down in a dark, quiet room.  His last regular job was in 2003 in a work study program.  Past work experience included work study at the Vet Center; supply, driving a ship, and hazardous materials coordinator in the military; in customer service, and in stock inventory.  The headaches affected his occupation and daily activities in that during his headaches he was forced to stop work and lie down, but with no other effects.  The examiner opined that his migraine headaches would cause a hindrance to securing and maintaining employment in a job with a regular schedule, but that he could work in a position with a flexible schedule and work at the times when he did not have a headache.

In October 2008, the Veteran underwent a physical examination for his SSA claim.  On examination, the Veteran had a normal gait and balance, erect posture and was able to squat.  He had slightly limited range of motion of the lumbar spine in all planes and full range of motion in the bilateral knees.  The Veteran also had an October 2008 psychological evaluation for SSA purposes.  The examiner diagnosed major depressive disorder and anxiety disorder, but noted that the Veteran's SSA application was based primarily on physical problems, specifically his migraine headaches, back pain, bilateral knee arthritis, vertigo, hip diffusion, and photophobia.

The resulting November 2008 SSA determination denied benefits, finding that the Veteran's condition was not severe enough to keep him from working.  The decision noted that the Veteran claimed unemployability based on his migraines, chronic back pain, vertigo, photophobia, removal of brain tumor, and knee pain.  While the Veteran had been receiving ongoing treatment for these disabilities and that they limited his ability to do some things, perhaps including heavy labor, that he was nevertheless able to meet many of the other demands of work.  The decision specifically noted the Veteran's ability to communicate, act in his own interest, adjust to ordinary emotional stresses, get along with others, and perform his activities of daily living.

The Board notes there is no medical professional who has suggested that the Veteran's unemployment status can be attributed to his migraine headaches or other service-connected disabilities.  Indeed, the medical evidence of record shows that while the Veteran's migraines may prevent employment involving a regular schedule, he could work at jobs not requiring a regular schedule and that he could work when not experiencing migraine headaches.  The Veteran's migraines appear to affect him, on average, about ten to twelve hours per week.  While the migraines may occur randomly and be difficult to anticipate, in terms of the amount of time per week that the Veteran experiences these problems is rather short.  Thus, as indicated by the July 2008 VA examiner, the Veteran is capable of working the 150 or more hours per week when he is not experiencing a migraine.  

In addition, his back and knee problems might prevent employment in a job requiring heavy labor.  That said, the Veteran has past job experience in customer service and education in social work, both of which occupational areas have numerous employment opportunities not requiring heavy labor.  

Moreover, the record indicates that the Veteran's efforts to obtain vocational education services were thwarted by his failure to show up for appointments or attend a substance abuse treatment program for his cocaine or alcohol use.  When questioned about these missed appointments at the time, the Veteran did not attribute his failure to attend to migraine headaches or other service-connected disabilities.  In addition, the Veteran was attending college, but was forced to stop due to surgery on his nonservice-connected foot.  While the Veteran had reported problems with migraines affecting his performance in class, the record clearly shows that he left school due to a nonservice-connected physical problem.

In addition, the evidence of record suggests that his unemployment may be due in some measure to substance abuse.  While the Veteran states that he used cocaine only twice, he did test positive for cocaine at the VA and failed to enroll in or attend a substance abuse treatment program.  As to the Veteran's alcohol use, he claims that he drinks only socially; however, at least one VA treatment record noted alcohol on his breath at an appointment before nine o'clock in the morning.  

Thus, the evidence of record indicates that the Veteran is eminently suited for a position that did not require a regular schedule or heavy lifting.  In that regard, the Veteran's last employment, at the Vet Center in 2003 appeared to be that type of position.  While the Veteran now claims that it was necessary for him to leave that position because of his migraine headaches, the record does not support that contention.  Specifically, the record indicates that the Veteran worked twenty-five hours per week for approximately four months while regularly missing time due, the Veteran claims, to his migraine headaches.  Significantly, the Vet Center stated that it was unknown why the Veteran left his job, strongly suggesting that he was not dismissed due to excessive absences or similar work-related problems.  As such, the evidence of record indicates that there are positions that could accommodate the Veteran's need for a flexible schedule and a lack of heavy lifting.

The Board acknowledges the Veteran's contention that his migraine headaches and, to a lesser extent his other service-connected disabilities, render him unemployable.  Certainly, the Veteran, as a layperson, is competent to describe symptoms and to report the impact of his symptoms on his daily life.  However, as discussed, the Veteran underwent a thorough VA examination in which the examiner provided a rationale for why the Veteran's migraine headaches did not render him unemployable.  Moreover, the November 2008 SSA determination, based on physical and psychological testing, also concluded that the Veteran's service-connected disabilities did not render him unemployable.  Under these circumstances, the Board places far more weight on the findings and conclusions of the VA examiner and other medical evidence of record than on the Veteran's own lay assertions in support of his claim.

In closing, the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability.  However, the 70 percent schedular evaluation currently in effect recognizes significant industrial impairment resulting from his disorders.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


